department of the treasury internal_revenue_service washington d c date jul ope g-t contact person id number telephone number ule g0 g73 b14 employer_identification_number legend l m n az b c d e f x y dear sir madam this letter is in response to your request for rulings under sec_501 sec_513 and sec_514 of the internal_revenue_code facts you are a nonprofit corporation created under the laws of a and have been recognized as an organization described in sec_501 of the code your purposes are a b c d e to preserve or aid in the preservation of ail types of wild nature to establish nature reserves or other protected areas to be used for scientific educational and esthetic purposes to promote the conservation and proper use of our natural_resources to engage in or promote the study of plant and animal communities and of other phases of ecology natural history and conservation and to promote education in the fields of nature preservation and conservation currently individuals who own forestland will sell trees usually through logging industry middlemen to raise funds to meet pressing cash_flow needs this random harvesting of forests however jeopardizes the long-term conservation of forests in a manner that threatens the environment to address this concern you have developed a plan known as the l for the long-term conservation of individually owned forestland by eliminating the random cutting of forests that would otherwise occur as individual sec_72d allow trees on their property to be harvested to produce a source of revenue the concept of the l is to amass a sufficiently large pool of tree rights as explained below and capital so that the forest can be managed in a more environmentally compatible manner to assure the maintenance of ecological services and the health of the ecosystem in furtherance of this conservation objective you intend to create a limited_liability_company the m hereafter llc the purpose of llc will be to acquire from individual owners of forestland the rights to maintain conserve selectively cut and manage sell and retain the proceeds therefrom and these rights are collectively referred to as tree replant the trees located on each owner's property rights and the individuals owning forestland who participate in this program are referred to as participants the members of llc would consist of you and the participants the governing document will be the limited_liability_company agreement the llc agreement between you and the participants the llc agreement will provide that you will be the manager of llc under the llc agreement llc will not elect to be classified as a corporation the llc agreement will expressly provide that its purposes are a to conserve forestland to maintain ecological features and natural processes and b to manage such lands forest and associated resources to provide economic and financial benefits the llc agreement will also expressly state that in in addition the llc agreement will the event of a conflict between these two purposes a will control expressly state that llc must be operated to advance these purposes without regard to whether such purposes or the activities of llc to achieve these purposes earn a profit for llc or its members you will make a cash contribution to llc in exchange for your membership interest the amount of your capital_contribution will be that amount which you determine based upon financial projections to be sufficient to fund the commencement of activities by llc your initial capital_contribution will not exceed b you are under no binding obligation to make any additional capital contributions to llc however because you are committed to the success of llc’s long-term conservation goals you at all times have the discretion to make additional capital contributions llc will obtain tree rights from each participant by means of an easement the participants will retain title to the land on which the trees are located under this easement the forest conservation and management easement’ the participant will be prohibited from allowing any commercial or other development of the property or otherwise using the property in a manner inconsistent with the preservation and protection of the forest conservation values of the property in addition llc will have the authority to perform forest management activities harvest forest products and replant in certain circumstances prior to a grant of tree rights to llc a participant may grant a separate conservation_easement directly to you under this easement the forest conservation easement’ the participant refrains from allowing any commercial or other development of the property or certain other activities inconsistent with forest conservation in this case the participant will contribute a modified tree rights easement forest management easement’ to llc only tree rights that have been owned by an individual for at least one year will be eligible for transfer to llc each participant who transfers tree rights to llc will be issued a membership interest in llc membership interest the face_amount of the membership interest will equal the fair_market_value of the tree rights on the date they are transferred to llc each membership interest will provide for an annual minimum return to the participant between x and y percent of the fair_market_value of the tree rights in any year in which llc's operations produce excess cash_flow llc’s management at its discretion may declare additional distributions to participants in the event the minimum annual return due on the outstanding membership interests is not paid for any two consecutive years the owners of at least two-thirds of the outstanding interests in llc could vote to replace you as manager of llc however any manager selected to replace you would have to a agree to assume all of your obligations under ail of the agreements pertaining to llc b be a tax-exempt_organization described in sec_501 of the code the primary purpose of which is the conservation of forestland and c acknowledge and agree that the furtherance of such conservation_purpose takes precedence over any fiduciary duty the manager would otherwise have to earn a profit for the participants the membership interests will be freely transferable by participants a participant may withdraw the invested amount in his or her membership interest in whole or in part at any time following the first anniversary of his or her contribution of tree rights to llc you have represented that for federal_income_tax purposes the membership interest of each participant constitutes an equity_interest in llc and not a debt_instrument issued by llc llc will make all decisions regarding maintenance conservation logging and selling of forest and replanting on such properties llc agreement sec_1 llc will need to generate sufficient cash_flow to fund its operations and to make the minimum annual return payments to the participants llc’s only source_of_income will be from forest harvesting activities but llc will not engage in such activities solely to meet cash_flow needs without regard to long- term conservation objectives if llc does not have sufficient cash for these purposes you may but are not required to contribute additional capital to llc llc agreement sec_2 consistent with llc's purposes there are a wide array of circumstances that would lead to a decision by llc to cut timber pursuant to the grant of tree rights from participants harvesting of forestland by llc will only be done to the extent it is compatible with and in furtherance of your long-term conservation objectives one primary purpose of llc is to eliminate the random cutting of individual- owned forestland because of its severe adverse effect on long-term forest preservation however the particular facts and circumstances leading to a decision to cut timber may be directed solely at conservation or may include other factors including revenue considerations thus each decision to harvest forestland which is not undertaken solely for conservation purposes is likely to be based upon a combination of conservation objectives and other factors including revenue production affairs of llc the l director and the operations manager of the n administrative assistant llc will have no employees you will employ the two individuals who will carry out the business in the future it may become necessary to devote additional employees to llc your operating budget for fiscal and fiscal is c and d respectively for fiscal and in addition you will also hire an fiscal you budgeted e and f full time employee equivalents respectively rulings requested your participation as manager of llc pursuant to the terms of the llc agreement and your obligations and activities with respect to llc will not impair your status as a tax- exempt_organization described in sec_501 of the code ocele llc's activities do not constitute the conduct of an unrelated_trade_or_business for purposes of sec_513 of the code with respect to llc's acquisition of tree rights the membership interests do not constitute acquisition_indebtedness as defined in sec_514 of the code applicable law sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_501 sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable scientific or educational_purposes provided no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that for an organization to be exempt as one described in sec_501 of the code it must be both organized and operated exclusively for one or more exempt purposes under sec_1_501_c_3_-1 an exempt_purpose includes a charitable purpose sec_1_501_c_3_-1 of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization is operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations states that an organization which is organized and operated for the primary purpose of carrying on an unrelated_trade_or_business is not exempt under sec_501 of the code sec_301_7701-3 of the regulations provides that if an eligible_entity such as a limited_liability_company which has two or more members does not elect to be treated as a corporation it will be treated as a partnership in 326_us_279 the nonexempt purpose if substantial in nature will destroy court stated that the presence of a single the exemption regardless of the number or importance of truly exempt purposes in 36_tc_1097 acq 1962_2_cb_4 the tax_court noted that bly reason of being a partner in a business petitioner was individually engaged in business t c pincite revrul_76_204 1976_1_cb_152 holds that an organization formed for the purpose of preserving the natural environment by acquiring and maintaining ecologically significant undeveloped land etn modifications is operated exclusively for charitable purposes and qualifies for recognition of exemption as an organization described in sec_501 c of the code this revenue_ruling states that by acquiring and preserving such land whether by self-maintenance or through transfer to a government agency the organization is enhancing the accomplishment of the express national policy of conserving the nation’s unique natural_resources sec_511 of the code in part generally imposes a tax on the unrelated business taxable sec_512 of the code defines the term unrelated_business_taxable_income as gross_income of organizations described in sec_501 income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the deductions directly connected with the carrying on of such trade_or_business both computed with certain sec_512 of the code generally excludes from the computation of unrelated_business_taxable_income all gains or losses from the sale exchange or other_disposition of property however this provision does not apply with respect to the cutting of timber that is considered on the application of sec_631 as a sale_or_exchange of such timber sec_1_512_b_-1 of the regulations specifies that this exclusion does not apply with respect to the cutting of timber which is considered upon the application of sec_631 as a sale_or_exchange of such timber income_tax treatment of certain timber cut during the taxable_year sec_631 provides that the disposal of certain timber is treated as a gain_or_loss from the sale of such timber sec_512 of the code provides that if a trade_or_business regularly carried on by partnership of which an organization is a member is an unrelated_trade_or_business with respect to the organization such organization when computing its unrelated_trade_or_business taxable_income must include its share of the partnership's gross_income from such unrelated_trade_or_business and its share of the partnership deductions directly connected with such gross_income sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of the purpose or function constituting the basis for its exemption sec_1_513-1 of the regulations defines the term unrelated_business_taxable_income as gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less directly connected deductions and subject_to certain modifications therefore gross_income of an exempt_organization subject_to the tax imposed by sec_5114 of the code is includible in the computation of unrelated_business_taxable_income if it is income from trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization's performance sec_631 a of the code provides that a taxpayer may make an election affecting the federal of its exempt functions sec_1_513-1 of the regulations states that the presence of the substantially related requirement necessitates an examination of the relationship between the business activities which generate the particular income in question -- the activities that is of producing or distributing the goods or performing the services involved - and the accomplishment of the organization's exempt purposes ory sec_1_513-1 of the regulations states that a trade_or_business is related to exempt purposes only where the conduct of the business activity has a causal relationship to the achievement of an exempt_purpose and is substantially related for purposes of sec_513 only if the causal relationship is a substantial one thus for the conduct_of_a_trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes sec_514 of the code provides that in computing unrelated_business_taxable_income under sec_512 an organization must include with respect to each debt-financed_property a certain portion of the gross_income derived from an unrelated_trade_or_business the portion included is the same percentage as the average_acquisition_indebtedness for the taxable years with respect to the property is of the average amount of the adjusted_basis of the property during the period held by the organization during the taxable_year sec_514 of the code defines the term debt-financed_property as any property held to produce income and with respect to which there is an acquisition_indebtedness at any time during the taxable_year sec_514 of the code defines the term acquisition_indebtedness as including with respect to any debt-financed_property the unpaid amount of indebtedness incurred by the organization in acquiring or improving such property rationale since llc will not elect to be taxed as a corporation under sec_301 b of the regulations llc will be treated as a partnership for federal_income_tax purposes in addition for federal_income_tax purposes the activities of a partnership are often considered to be the activities of the partners see eg butler supra therefore llc’s activities are attributed to your organization following the creation of llc and taking into account the attribution of llc’s activities to your organization you will continue to be organized exclusively for charitable purposes therefore you will continue to satisfy the organizational_test under sec_1 c -1 b of the regulations following the creation of llc your activities will continue to focus on the conservation of natural_resources which as noted in revrul_76_204 supra furthers an exempt_purpose under sec_501 of the code based on the information provided your participation in the activities of llc as its manager will be consistent with your exempt_purpose therefore under the circumstances described you will continue to satisfy the operational_test under sec_1_501_c_3_-1 thus following the creation of llc you will continue to satisfy the organizational and operational tests of sec_4 c -1 a accordingly your participation as manager of llc pursuant to the terms of the llc agreement and your obligations and activities with respect to llc will not adversely affect your status as an organization described in sec_504 c you have indicated that each time llc decides to cut and sell timber that decision may be based solely on long-term conservation objectives or on a combination of long-term conservation objectives and other factors including revenue production f a decision by llc to cut and sell timber were based solely on long-term conservation objectives such activity would contribute importantly to the accomplishment of your exempt_purpose under sec_501 of the code see sec_1_513-1 of the regulations such activity therefore would not constitute an unrelated_trade_or_business under sec_513 in contrast if a decision by llc to cut and sell timber were based solely on revenue objectives or if 52s conservation objectives were merely incidental to revenue or other objectives such activity would not contribute importantly to the accomplishment of your exempt_purpose under sec_501 see sec_1_513-1 assuming that such activities were regularly carried on they would constitute an unrelated_trade_or_business under sec_513 with respect to sales of timber that constitute an unrelated_trade_or_business the modification for gain from the sale of property under sec_512 of the code must be considered generally gain from the sale of property is excluded from the computation of unrelated_business_taxable_income under sec_512 however this provision does not apply with respect to the cutting of timber which is considered upon the application of sec_631 as the sale_or_exchange of timber while gains from sec_631 dispositions are expressly removed from the sec_512 modification transactions coming within sec_631 may result in gains therefrom being excluded under sec_512 under sec_514 of the code debt-financed_property includes any property held to produce income with respect to which there is an acquisition_indebtedness acquisition_indebtedness is defined as the unpaid amount of indebtedness incurred by an organization in acquiring or improving debt- financed property you have represented that for federal_income_tax purposes the membership interest of each participant constitutes an equity_interest in llc and not a debt_instrument issued by llc we express no opinion as to this representation however based on the information provided including your representation we believe you did not incur indebtedness in acquiring the tree rights and the participants’ membership interests do not represent the unpaid amount of indebtedness incurred under these circumstances the membership interests do not constitute acquisition_indebtedness as defined in sec_514 ruling sec_1 your participation as manager of llc pursuant to the terms of the llc agreement and your obligations and activities with respect to llc will not impair your status as a tax- exempt_organization described in sec_501 of the code a cutting and selling timber based solely on long-term conservation objectives does not constitute unrelated_trade_or_business under sec_513 of the code b cutting and selling timber based solely on revenue objectives or where conservation objectives are merely incidental to revenue or other objectives constitutes unrelated_trade_or_business under sec_513 of the code assuming that such activities are regularly carried on if sales of timber constitute unrelated_trade_or_business under sec_513 of he code c gains from sec_631 dispositions are not excluded under sec_512 transactions coming within sec_631 may result in gains therefrom being excluded under sec_512 as described above membership interests do not constitute acquisition_indebtedness as defined in sec_514 of the code these rulings are based on the understanding that there will be no material changes in the facts upon which they are based ont these rulings do not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described these rulings are directed only to the organization that requested them and may not be used or cited by others as precedent we are informing your area manager of this action please keep a copy of this letter in your permanent records if you have any questions about these rulings please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely signed marvin friedlander marvin friedlander manager exempt_organizations technical group oe
